Citation Nr: 1605953	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-29 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1981 to June 2004. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2008 and December 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left hip disability was not present in service or for years thereafter, and is not etiologically related to service or service-connected disability. 


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by active service, its incurrence or aggravation during such service may not be presumed, and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. 
§ 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in August 2008.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations for his left hip disability in September 2013 and April 2014. No further examinations or opinions are warranted as there is no evidence indicating a relationship between the Veteran's left hip disability and service or any other disability. Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed.Cir. 2010) (conclusory lay assertion of nexus is insufficient to entitle claimant to provision of VA medical examination).

As noted above, the Board remanded the claim in February 2014, to afford the Veteran another VA examination.  The examination was conducted in April 2014.  The Board finds the VA examination report to be thorough and adequate upon which to base a decision.  Accordingly, the Board finds that the remand instructions were thereby substantially complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 

Analysis

The Veteran does not contend that his current left hip disability is directly related to his active military service.  Rather, he Veteran contends that it developed as a result of a service-connected disability.

Service treatment records are negative for any evidence of a left hip disability in service or at the time of the Veteran's discharge.

Examination of the Veteran's left hip in September 2013 revealed a diagnosis of left hip strain.  The examiner opined that the Veteran's left hip strain was less likely than not proximately due to or the result of the Veteran's residuals of post-operative right hip fracture with arthritic change.  The examiner reasoned that there is no objective evidence that the right hip has caused damage to the left hip, in light of the normal left hip X-rays.  The examiner added that the current left hip strain could occur in the absence of any contralateral pathology due to or caused by residuals of post-operative right hip fracture with arthritic change.

In accordance with the Board's February 2014 remand, the same VA examiner, in April 2014, submitted an opinion on whether the Veteran's left hip disability was aggravated by his service-connected right hip disability.  The examiner opined that Veteran's left hip disability was not at least as likely as not aggravated beyond its natural progression by the service-connected right hip disability.  Her rationale was simply, that as she had previously opined that the left hip strain was less likely as not caused by or due to the service-connected right hip condition, it is less likely as not that the right hip condition had aggravated the left hip disability beyond the natural progression of a hip strain.  

The VA examiner's April 2014 opinion is not perfect.  In this regard, the Board notes that although the left hip disability was not caused by or due to the right hip disability, it is plausible that it could have been aggravated by the right hip disability.  However, there is no contrary medical opinion of record.  Consequently, this is the only competent evidence on this issue.  Furthermore, as discussed below, there is no other evidence of record, besides the Veteran's lay statements, showing that his left hip disability is related in any way to his service-connected right hip disability or any other service-connected disability.

The evidence of record indicates that the Veteran has been diagnosed with a left hip disability, namely, left hip strain.  However, there is no competent evidence of a nexus between his current left hip disability and either his active service or his service-connected disabilities.

As noted above, the Veteran asserts that his left hip disability is related to his service-connected right hip disability.  The Veteran's statements regarding the cause of his left hip disability are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's left hip disability is related to his right hip disability is not something that can be determined by mere observation.  Damage to the hips would be muscle or skeletal, thus any relationship between the left and right hips would require knowledge other than observable symptoms.  Nor is the question of such a relationship simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported and the conditions identified.  As such, the Board finds that the Veteran's statements as to how his left hip disability was caused by his service-connected right hip disability or any other service-connected disabilities is not competent evidence as to a nexus. 

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that the Veteran's left hip arthritis was diagnosed more than one year after the Veteran's discharge from service.

There is no competent evidence relating the Veteran's left hip disability to any event in his active service or to any of his service-connected disabilities.  Absent such evidence, the Veteran's claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 


ORDER

Service connection for a left hip disability is denied.


REMAND

As noted in the Board's February 2014 remand, a September 2013 VA examiner found that the Veteran's currently diagnosed sleep apnea was less likely as not due to or caused by in-service complaints of sleep disturbance.  However, the Board noted that the Veteran also contends that his service-connected disabilities, including a sleep disorder diagnosed as limb movement syndrome, gastroesophageal reflux disease, residuals of post-operative right hip fracture with arthritic change, right shoulder impingement, and a low back strain, exacerbate his current sleep apnea.

The September 2013 VA examiner's opinion with regard to the Veteran's secondary service connection claim was inadequate.  Accordingly, the Board remanded the claim for another VA opinion regarding whether the Veteran's sleep apnea is aggravated by any service-connected disabilities.

The Veteran was afforded another VA examination in April 2014.  The examiner opined that the claimed sleep apnea was less likely than not proximately due to or the result of a service-connected condition.  His rationale was that medical literature holds that well known risk factors for the development of sleep apnea are obesity and craniofacial abnormalities, such as abnormal maxillary or short mandibular size.  He concluded that as the Veteran's service-connected conditions were not well known risk factors for the development of sleep apnea, it is less likely as not that the Veteran's obstructive sleep apnea is due to his service-connected conditions or to have been aggravated beyond natural progression by his service-connected conditions.  See April 2014 VA examination report.  

The Board finds this opinion inadequate also.  In this regard, although the examiner gave a list of two well-known risk factors for the development of sleep apnea, which did not include any of the Veteran's service-connected disabilities; he did not indicate that this list was exhaustive and that there are no other risk factors for the development of sleep apnea, including some of the Veteran's service-connected disabilities.  In fact, internet research shows that there are several other risk factors for sleep apnea, other than what the examiner noted, including being overweight, being over age 40, and gastroesophageal reflux or GERD.  See http://www.webmd.com/sleep-disorders/sleep-apnea/sleep-apnea.  Based on this information, the Board finds that the April 2014 VA examiner's opinion lacks probative value, and therefore, is inadequate for evaluation purposes.

As such, the Board finds that another VA examination and medical opinion is needed to determine the etiology of the current sleep apnea.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate).  See also 38 U.S.C.A. 
§ 5103A(d) (West 2014).

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  After undertaking the above development to the extent possible, the RO should schedule the Veteran for a VA examination by a sleep study specialist.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  All indicated studies should be performed. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that the currently diagnosed sleep apnea was caused or aggravated (permanently worsened) by a service-connected disability, including the Veteran's service-connected sleep disorder, diagnosed as limb movement disorder; GERD; residuals of post-operative right hip fracture with arthritic change; right shoulder impingement; and a low back strain.

A complete rationale should be given for all opinions and conclusions expressed. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.

4.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, he should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


